DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15/986882 in view of Hiroi et al. (JP2017-139044 – English equivalent 10,255,938).
The claims of the ‘882 application include all of the features of claims 1-2 and 7 except for the particle diameter of the magnetic powder disclosed.  
Hiroi et al. teaches that it was known in the art prior to the effective filing date of the claimed invention to use a similar composition having epsilon-Fe2O3 magnetic powder with a particle size of 8-20 nm.  The reference also discloses the desirability of excluding alpha and gamma Fe2O3 from the magnetic recording layer taught  therein  (claim 3) and suggests that decreasing the ratio of small magnetic particles with sizes below 8nm to magnetic particles having sizes of 8-20 nm yields increases in output. Thus, it would have been obvious to one of ordinary skill in the art to minimize the presence of magnetic particles having sizes below 8nm from the medium claimed in the ‘882 application in order to achieve optimal output.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hiroi et al (JP2017-139044 – English equivalent 10,255,938).
Hiroi et al. disclose a magnetic recording medium having a nonmagnetic substrate and a recording layer thereon having a binder mixed with ε-Fe2O3 powder.  The magnetic powder had particle sizes of 15nm and 18 nm in Example 1 (see col. 11, line 60 to col 12, line 23).  Hirai et al. does not explicity disclose Hc’.  However, Applicant’s disclosure states that Hc’ is “equivalent” to the magnetic field value in a case where dM/dH becomes maximum”- see para [0017]).  Figure 5 of Hiroi is a derivative of the hysteresis curve shown in Figure 4 and the maximum is shown at P1 which corresponds to a field of approximately 4000 Oe (~318 KA/m).  Figure 4 shows that the Hc value is about 3750 Oe (~298 kA/m).    Thus, the value of Hc/Hc’ would be 0.94 in this example.  
With regard to claim 2, the Examiner notes that the claim does not require that the “epsilon-phase iron oxide based compound” must be a compound represented by Formula i.  Thus, the claim is met because the prior art discloses ε-Fe2O3.  
With regard to claim 3, Hiroi et al. teaches that it is desirable to use single phase epsilon-Fe2O3 powder.  The reference teaches that alpha and gamma phase Fe2O3 should be absent or present in 
	With regard to claim 7, Hiroi et al. discloses the magnetic powder as claimed disposed in a recording layer formed on a nonmagnetic support (see Example 1 and col 13, lines 40-42 for description of the substrate).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as aq2  whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al (JP2017-139044 – English equivalent 10,255,938).
Hiroi et al. disclose a magnetic recording medium having a nonmagnetic substrate and a recording layer thereon having a binder mixed with ε-Fe 2O3 powder.  Applicant’s disclosure states that Hc’ is “equivalent” to the magnetic field value in a case where dM/dH becomes maximum”- see para [0017]).  Figure 5 of Hiroi is a derivative of the hysteresis curve shown in Figure 4 and the maximum is shown at P1 which corresponds to a field of approximately 4000 Oe (i.e., slightly less than the claimed endpoint of 321 kA/m) which falls within the claimed Hc’ range.  
The reference is silent with regard to the claimed Hc ‘ value and  Hc/Hc’ ratio of between 0.6-1.0.
2O3 in order to achieve high output characteristics.  Applicant discloses that the claimed Hc/Hc’ is an indirect measure of the amount of ultrafine particles in the magnetic recording layer:
[0034] As such superparamagnetic components, ultrafine ferromagnetic powder particles having significantly deteriorated magnetic properties due to a primary particle diameter smaller than 10 nm (for example, equal to or smaller than 5 nm) are considered. Such ultrafine ferromagnetic powder particles have a larger surface area per unit volume, compared to that of ferromagnetic powder particles having a great primary particle diameter. In addition, it is thought that, in a case where Hc/Hc' of the magnetic recording medium is smaller than 0.6, a large amount of such ultrafine particles is present in the magnetic layer, accordingly, the amount of the binding agent sufficient for forming a film on the magnetic layer cannot be ensured, with respect to the ferromagnetic powder having a large surface area, and film hardness of the magnetic layer of the magnetic recording medium is deteriorated. However, in this disclosure, it is thought that, by setting Hc/Hc' of the magnetic recording medium to be 0.6 to 1.0, the amount of superparamagnetic components such as ultrafine ferromagnetic powder particles decreases in the magnetic layer of the magnetic recording medium, the amount of the binding agent sufficient for forming a film on the magnetic layer is ensured with respect to the ferromagnetic powder, and a magnetic recording medium having excellent film hardness of the magnetic layer is formed.

[0045] Hc/Hc' indicates a ratio of a magnetization reversal magnetic field in a case of being affected by superparamagnetic components and a magnetization reversal magnetic field in a case of not being affected by superparamagnetic components, and is a parameter indirectly showing the amount of superparamagnetic components. As the value of Hc/Hc' is high, the amount of superparamagnetic components decreases, and as the value of Hc/Hc' is low, the amount of superparamagnetic components increases. The theoretical upper limit value of Hc/Hc' is 1.0.

Thus, one or ordinary skill in the art optimizing the particle sizes in Hirai’s magnetic layer to achieve optimal output characteristics would also be expected to inherently optimize the Hc/Hc’ and Hc’ values of the layer to within the claimed range.  It has been held that “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
2O3.  
With regard to claim 3, Hiroi et al. teaches that it is desirable to use single phase epsilon-Fe2O3 powder.  The reference teaches that alpha and gamma phase Fe2O3 should be absent or present in impurity levels only if they do not reduce the coercivity.  Thus, one of ordinary skill in the art would have immediately envisaged an embodiment containing zero gamma or alpha phase oxide.
With regard to claim 4, Hiroi et al. teaches a preferred ratio of magnetic particles having a size smaller than 8 nm to particles having a size of 8-20nm of 0.25-0.6 (i.e., 2.5-6 small size particles to 10 large size particles).  If this ratio is converted to a measure of the small size particles to the total number to magnetic particles, the  ratio would be 2.5/(10+2.5) up to 6/(10 +6) or 0.2-0.375 or 20-37.5%.  See col.3, line 44 to col.4 line 41).
The reference fails to disclose the claimed ratio of 5% of particles with particles diameters of 7.5 nm or less.  However, Hiroi et al. suggests that the preferred range is used in order to lower output and achieve high durability but that output increases with an increasing proportion of 8-20nm magnetic particles compared to <8nm particles (see column and line numbers cited above and Table 8, comparative example 1).  Thus, reduction of ratio suggested by Hiroi below the preferred lower limit of 20% would have been obvious in order to achieve higher outputs in cases wherein higher outputs with lowered durability would be desirable.
	With regard to claim 7, Hiroi et al. discloses the magnetic powder as claimed disposed in a recording layer formed on a nonmagnetic support (see Example 1 and col 13, lines 40-42 for description of the substrate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Thurs-Fri from 12-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Holly Rickman/Primary Examiner, Art Unit 1785